 


109 HR 3727 IH: To authorize the Secretary of Veterans Affairs to provide emergency assistance to homeless veterans and their families affected by Hurricane Katrina, and for other purposes.
U.S. House of Representatives
2005-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3727 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2005 
Mr. Evans (for himself, Mr. Filner, Ms. Corrine Brown of Florida, Mr. Snyder, Mr. Michaud, Ms. Herseth, Mr. Strickland, Ms. Hooley, Mr. Reyes, Ms. Berkley, Mr. Gutierrez, and Mr. Udall of New Mexico) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize the Secretary of Veterans Affairs to provide emergency assistance to homeless veterans and their families affected by Hurricane Katrina, and for other purposes. 
 
 
1.Use of Department of Veterans Affairs foreclosed homes for veterans and displaced persons 
(a)Use of foreclosed homes 
(1)In the case of any residential property on which the Department of Veterans Affairs has foreclosed or which the Secretary of Veterans Affairs has acquired pursuant to section 3732 of title 38, United States Code, that the Secretary determines to be suitable, the Secretary shall make such property available to an entity described in paragraph (2) or to another entity designated by the Director of the Federal Emergency Management Agency for use as a temporary residence for Hurricane Katrina-affected individuals. The period for which such a property may be made available for use as a temporary residence under this section may not exceed two years. 
(2)An entity referred to in paragraph (1) is an entity described in subparagraph (A) or (B) of section 2041(a)(1) of title 38, United States Code.  
(3)An entity to which a residential property is made available under paragraph (1) shall give priority in providing shelter to those Hurricane Katrina-affected individuals who are veterans, surviving spouses of veterans, and children of veterans (as those terms are defined in section 101 of title 38, United States Code), and their families. 
(4)In carrying out this subsection, the Secretary of Veterans Affairs shall consult with the Under Secretary of Homeland Security for Emergency Preparedness and Response.  
(b)Reimbursement of certain expendituresConsistent with section 304 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5147), the Director of the Federal Emergency Management Agency shall reimburse the Secretary of Veterans Affairs for any expenditures of the Department of Veterans Affairs relating to the repair, maintenance, or management of properties owned by the Department of Veterans Affairs to the extent that such repair, maintenance, or management is for the purpose of making such properties available as temporary residences for Hurricane Katrina-affected individuals under the authority of section 3720 of title 38, United States Code. 
(c)Hurricane Katrina-affected individual definedFor purposes of this Act, the term Hurricane Katrina-affected individual means an individual who as of August 28, 2005, resided in, or was employed in, a county adversely affected by Hurricane Katrina in the State of Florida, Louisiana, Mississippi, or Alabama that is designated for individual assistance or public assistance by Federal Disaster Declaration notice 1602, 1603, 1604, or 1605, respectively (as amended), issued by the Federal Emergency Management Agency. 
(d)Publication of regulationsThe Secretary is not required to publish in the Federal Register regulations to carry out this section.  
2.Emergency grants to organizations for provision of shelter to homeless veterans and their families 
(a)AuthorityThe Secretary of Veterans Affairs is authorized to make emergency grants to entities described in section 1(a)(2) for the purpose of providing housing assistance to homeless veterans (as defined in section 2002 of title 38, United States Code) who are Hurricane Katrina-affected individuals and their families for a period not to exceed two years. 
(b)EligibilityTo be eligible to receive an emergency grant under this subsection, such an entity shall have the capacity (as determined by the Secretary) to effectively administer such a grant. 
(c)Provision of noticeThe Secretary shall provide notice of the availability of emergency grants on the Internet website of the Department of Veterans Affair and use such other means of notice as the Secretary may determine are appropriate. 
(d)ReportNot later than 30 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the House of Representatives and the Committee on Veterans’ Affairs of the Senate a report specifying the number of grants awarded under this section and the identity of each grant recipient. 
(e)Publication of regulationsThe Secretary is not required to publish in the Federal Register regulations to carry out this section. 
(f)Termination of authorityThe authority of the Secretary to make grants under this section shall terminate on September 30, 2007. 
3.Use of Department of Veterans Affairs facilities for homeless veterans and their families 
(a)Authority for use of underutilized Department of Veterans Affairs property as temporary veteran housingSubchapter I of chapter 81 of title 38, United States Code, is amended by adding at the end the following new section: 
 
8119.Underutilized property: housing for veterans during emergency 
(a)AuthorityNotwithstanding any other provision of this title or of any other law, during or following a period of emergency or disaster declared by the President pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), the Secretary may use underutilized Department property that is habitable or that can be rendered habitable with limited resources, as determined by the Secretary, to house, for a period not to exceed 180 days, veterans and their dependents who are displaced as a result of such emergency or disaster. 
(b)Underutilized Department propertyFor purposes of this section, the term underutilized Department property means an asset of the Department that is so identified by the Capital Asset Realignment for Enhanced Services or otherwise identified by the Secretary.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 81 of title 38, United States Code, is amended by inserting after the item relating to section 8118 the following new item: 
 
 
8119. Underutilized property: housing for veterans during emergency. 
4.Emergency grants for replacement or repair of homeless veteran facilities 
(a)Emergency grant authoritySubchapter II of chapter 20 of title 38, United States Code, is amended by adding at the end the following new section: 
 
2014.Emergency grants for repair or replacement of homeless veteran facilities 
(a)AuthorityThe Secretary may make emergency grants to eligible entities providing care for homeless veterans for the purpose of repairing or replacing facilities used for the provision of such care that are damaged or destroyed by a disaster. 
(b)Eligible entityIn this section, the term eligible entity has the meaning given that term in section 2011(d) of this title. 
(c)Establishment of criteria and requirementsThe Secretary shall establish criteria and requirements for grants under this section and shall publish such criteria and requirements in the Federal Register. 
(d)DisasterIn this section, the term disaster means any hurricane, tornado, storm, flood, high water, wind-driven water, tidal wave, tsunami, earthquake, volcanic eruption, landslide, mudslide, snowstorm, drought, fire, explosion, or other catastrophe in any part of the United States which causes, or which may cause, substantial damage or injury to civilian property or persons.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 20 of such title is amended by inserting after the item relating to section 2013 the following new item: 
 
 
2014. Emergency grants for repair or replacement of homeless veteran facilities.  
 
